DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/14/2019 and 12/20/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dayrit et al., US 2003/0017352 (“Dayrit”) in view of Rhee et al., US 2007/0154668 (“Rhee”).
Regarding claim 15, Dayrit discloses a method of packaging a food product such as soups, sauces, or taco meat (i.e. oxygen sensitive materials) in a retort package formed from a coextruded multilayer film [abstract, 0001, 0009, 0010, 0028].  The coextruded multilayer film comprises a core layer formed from an ethylene/vinyl alcohol copolymer (EVOH) resin wherein the core layer is disposed between two intermediate polyamide layers [abstract, 0010-0012, 0034-0036, Fig. 1]. Dayrit teaches sterilizing the package at a temperature of between 250° F and 300 ° F for a time period of between 10 and 60 minutes [0028].  Since the sterilization is for a finite period of time, Dayrit fairly teaches cooling the sterilized package.
Dayrit is silent regarding the intermediate polyamide layers comprising a first polyamide resin, a second polyamide resin, and a metal catalyst.
Rhee discloses a high gas barrier, oxygen scavenging polyamide composition for use in producing food packaging wherein the polyamide composition comprises a first and second polyamide resin [abstract, 0002, 0009]. The first polyamide resin is a crystallizable (co)polyamide [0009, 0017-0022]. The second polyamide resin is a polyamide copolymer comprising an m-xylylene diamine (MXD) moiety, an isophthalic acid (IPA) moiety, and an additional diacid monomer [0023, 0024]. The polyamide composition additionally comprises a metal carboxylate catalyst (i.e. a metal salt) in an amount of from about 0.01 to about 0.05 wt% [0029, 0030].
Dayrit and Rhee are both directed towards films comprising a polyamide layer wherein the film is suitable for producing food packaging.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of the package of Dayrit by forming the two intermediate polyamide layers from the high gas barrier polyamide composition taught by Rhee with the expectation of producing a packaging article having an oxygen scavenging capability. The resulting packaging article and retort method associated therewith would have been the same as the claimed method. The intermediate polyamide layers would have read on the claimed oxygen scavenging layer.
Regarding claim 17, modified Dayrit is silent regarding oxygen which passes through the EVOH core layer during heating being scavenged by the intermediate polyamide layer(s).  However, given that the intermediate polyamide layers of the retort packaging of modified Dayrit would have been oxygen scavenging layers, there is a reasonable expectation that during the retort sterilization of the packaging of modified Dayrit the polyamide layers would have intrinsically functioned as claimed.
Regarding claim 18, modified Dayrit is silent regarding the intermediate polyamide layers (which correspond to the claimed oxygen scavenging layer) being activated by a heat treatment. However, Rhee teaches that the first polyamide resin of the disclosed oxygen scavenging polyamide composition is most preferably PA 6 [0020].  Rhee also teaches that the second polyamide resin is most preferably a PA MXD.6/MXD.I [0023] wherein the amount of MXD is preferably about 40 to about 60 wt% and the amount of isophthalic acid is most preferably about 5 to about 15 wt% [0024]. Rhee further teaches that the first polyamide is present in amounts of from about 5 to about 50 wt% and that the second polyamide is present in amounts of from about 50 to about 95 wt% [0025]. Moreover, Rhee teaches that metal salt catalyst is present in amounts of from 0.001 to about 1 wt% and is preferably a copper, cobalt, or ruthenium salt wherein the anion is, inter alia, an acetate, a stearate, a proprionate, or a hexanoate [0029, 0030].  The composition may additionally comprise from 0.1 to 10 wt% of polybutadiene [0028]. 
Thus, the oxygen scavenging polyamide composition of the intermediate layers of the packaging article of modified Dayrit would have been identical to or substantially identical to the composition claimed and disclosed by Applicant in terms of the species and monomer composition of the first and second polyamide resins, the species of metal salt catalyst, and the amounts of each of the components in the composition (see paragraphs 0032-0051 and 0055 of Applicant’s specification as filed).  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the retort process taught by Dayrit would have intrinsically activated the oxygen scavenging activity of the intermediate layers (see MPEP 2112V).
Regarding claim 19, Rhee teaches that the second polyamide resin comprises from about 20 to about 70 wt% of the MXD moiety, from about 1 to about 30 wt% of the IPA moiety, and from about 20 to about 60 wt% of the polyamide monomeric precursor moiety [0024] which reads on the proportions recited in claim 19.
Regarding claim 20, modified Dayrit is silent regarding the oxygen transmission rate of the retort package.  However, as is described above, Rhee teaches that the first polyamide resin of the disclosed oxygen scavenging polyamide composition is most preferably PA 6 [0020].  Rhee also teaches that the second polyamide resin is most preferably a PA MXD,6/MXD.I [0023] wherein the amount of MXD is preferably about 40 to about 60 wt% and the amount of isophthalic acid is most preferably about 5 to about 15 wt% [0024]. Rhee further teaches that first polyamide resin is present in amounts of from about 5 to about 50 wt% and that the second polyamide resin is present in amounts of from about 50 to about 95 wt% [0025]. Moreover, Rhee teaches that metal salt catalyst is present in amounts of from 0.001 to about 1 wt% and is preferably a copper, cobalt, or ruthenium salt wherein the anion is, inter alia, an acetate, a stearate, a proprionate, or a hexanoate [0029, 0030].  The composition may additionally comprise from 0.1 to 10 wt% of polybutadiene [0028]. Thus, the oxygen scavenging polyamide composition of the intermediate layers of the packaging article of modified Dayrit would have been identical to or substantially identical to the composition claimed and disclosed by Applicant in terms of the species and monomer composition of the first and second polyamide resins, the species of metal salt catalyst and the amounts of each of the components in the composition (see paragraphs 0032-0051 and 0055 of Applicant’s specification as filed).  
Additionally, Dayrit teaches that the intermediate polyamide layers may have a thickness of from 0.4375 to about 0.6875 mils (i.e. from about 11.1 to about 17.5 µm) and that the core EVOH layer may have a thickness of from 0.35 to 0.55 mils (i.e. from about 8.9 to about 14 µm [0040-0042, Tables 1 and 2].  Turning to Applicant’s disclosure, it is noted that paragraph 0091 of the instant specification as filed teaches an EVOH layer having a thickness of 9.6 µm and a polyamide layer having a thickness of 12 µm.  As such, it is the Examiner’s position that the teachings of modified Dayrit encompass embodiments in which the oxygen barrier/absorbing layers of the disclosed retort pouch are substantially identical to those disclosed by Applicant in terms of both the composition of the layers as well as the thickness of the layers.   As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the retort process taught by Dayrit would have intrinsically had the claimed oxygen transmission rate (see MPEP 2112V).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dayrit et in view of Rhee as applied to claim 15 above, and further in view of Oda et al., JP 2015-034226 (“Oda”) (machine translation provided herewith).
Regarding claim 16, Dayrit teaches retorting at a temperature of 250 to 300 °C (i.e. from about 121 to about 149 °C) for a period of time between 10 and 60 minutes in the presence of pressurized steam (i.e. 100% humidity) [0028]. Modified Dayrit is silent regarding the pressure during retort.  
Oda discloses retortable container wherein the container is formed form a multilayer film and is suitable for food products [abstract, 0001, 0006-0009, 0071, 0085 0086, 0113].  Oda teaches steam retorting the container at 121 °C for 30 minutes at a pressure of 0.3 MPa (i.e. about 2250 torr)[0100].
Modified Dayrit and Oda are both directed towards retortable container which are formed from a multilayer film and which are suitable for containing food products.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have set the pressure of the retort method taught by modified Dayrit to be about 2250 torr because as is taught by Oda this pressure was known to be suitable for steam retorting.  The resulting method would have read on the claimed method.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2005/0118374 to Douglas et al. – discloses a multilayer packaging film comprising an EVOH layer and a polyamide layer wherein the polyamide layer comprises from about 70 to about 99 wt% of a semi-crystalline polyamide and from about 1 to about 30 wt% of an amorphous polyamide [abstract, 0001, 0015, 0017, 0022, 0039, 0045, 0049].

· US 4,826,955 to Akkapeddi et al. – discloses an amorphous polyamide which forms a barrier layer having excellent oxygen barrier properties when exposed to moisture [abstract].  The amorphous polyamide is formed from caprolactam, MXD, terephthalic acid, isophthalic acid, and phenylindane dicarboxylic acid (col. 5, line 40-col. 6, line 10, Table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782